UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 20-1978


TOI HORN,

                    Debtor - Appellant,

             v.

TIEHI PROPERTY, LLC; HAMEEDUALLAH VIRK; SETERUS, INC.;
FEDERAL NATIONAL MORTGAGE ASSOCIATION, “Fannie Mae,”

                    Creditors - Appellees,

             and

STEVEN H. GREENFELD,

                    Trustee - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:19-cv-03026-PWG)


Submitted: February 22, 2021                                   Decided: March 3, 2021


Before AGEE and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Toi Horn, Appellant Pro Se. Elizabeth Marian Abood-Carroll, ORLANS PC, Troy,
Michigan, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Toi Horn appeals the district court’s order dismissing her appeal from the

bankruptcy court’s order granting Horn a discharge in her Chapter 7 bankruptcy

proceeding. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Horn v. Tiehi Prop., LLC, No. 8:19-cv-

03026-PWG (D. Md. Aug. 31, 2020). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3